Per Curiam.
This appeal was initiated by filing on July 22, 1931, a notice of appeal with the City Magistrates’ Court and a copy of said notice of appeal served the same day on the corporation counsel.
The notice of appeal reads as follows: “ Please take notice, that the defendant in the above entitled action hereby appeals to the Appellate Term of the Special Sessions, First Judicial Department, from a judgment of conviction rendered against the defendant upon a rehearing in the Family Court of the City of New York, Borough of the Bronx, by the Honorable Edward J. Walsh, City Magistrate, on the 29th day of June, 1931, adjudging the defendant *582guilty of being a disorderly person in failing to support the complainant, his wife, according to his means, and ordering him to pay four ($4.00) Dollars per week for the support and maintenance of the complainant, and from the whole of said judgment and each and every part thereof.”
The return of the magistrate clearly shows that on the 29th day of June, 1931, there was no judgment of conviction rendered against the defendant adjudging him to be guilty of being a disorderly person in failing to support the complainant, his wife, according to his means. A reading of the return does further disclose that on that date an application was made by the defendant to modify an order previously made in which the court adjudged the defendant a disorderly person and directed him to pay four dollars per week for the support of his wife; that judgment was appealed from and affirmed by the Court of Special Sessions on May 20, 1930.
We have carefully read the stenographic minutes taken at the hearing of the motion to modify the order. The magistrate having heard all of the testimony refused to make such modification and it is our opinion that this decision of the magistrate should be sustained; however, in view of the wording of the notice of appeal in this case, it becomes necessary for us to dismiss it.
All concur; present, Kernochan, P. J., Fetherston and Salomon, JJ.